Smith, J.,
delivered the opinion of the court.
Appellants and those through whom they claim have been in open, notorious, and adverse possession of the land in controversy, other than that portion thereof inclosed within the fence erected by A. E. Foxworth, for more than forty years, claiming *446it as their own, and the finding of the chancellor to the contrary is clearly and manifestly wrong. Their title thereto is therefore perfect, and the decree of the court below, awarding a sale .thereof for division, of the proceeds> is erroneous.

Reversed and remanded.